Exhibit 10.21


AMENDED AND RESTATED
CONSOLIDATED LOAN AGREEMENT


This Amended and Restated Consolidated Loan Agreement (the “Agreement”) dated
August 4, 2011, is entered into by and between 4net Software, Inc., a Delaware
corporation, with offices located at 225 N.E. Mizner Boulevard, Suite 400 Boca
Raton, Florida 33432 (“Borrower”) and Steven N. Bronson, having a business
address at 225 N.E. Mizner Boulevard, Suite 400 Boca Raton, Florida 33432  (the
“Lender”) to update and modify the Amended Consolidated Loan Agreement between
the Borrower and the Lender, dated February 12, 2010.


WHEREAS, the Lender has loaned (the “Loan”) and advanced the Borrower monies
(each a “Principal Advance” and collectively the “Principal Advances”) in the
aggregate amount of $58,000 as follows:


Loan Amount
 
Date of Loan
(a)
  $ 32,696.44  
December 7, 20091;
(b)
  $ 3,000.00  
May 5, 2010;
(c)
  $ 1,000.00  
May 21, 2010;
(d)
  $ 7,000.00  
December 9, 2010; and
(e)
  $ 15,000.00  
April 28, 2011.



WHEREAS, each of the Principal Advances accrues interest at the rate of ten
percent (10%) per year from the date of the Principal Advance.


WHEREAS, this Agreement amends, replaces and supersedes the Amended Consolidated
Loan Agreement between the Borrower and the Lender, dated February 12,
2010.  Upon execution and delivery of this Agreement the Amended Consolidated
Loan Agreement between the Borrower and the Lender, dated February 12, 2010
shall be null and void.


WHEREAS, the parties hereto desire to memorialize the Loan and mutually agree
that the Loan shall be shall be subject to the following terms and conditions.


NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties hereto agree as follows:


1.           Principal.  The principal amount of the Loan is $58,696.44.  The
principal amount and all accrued interest on the Loan is due and payable within
ten (10) business days following Borrower’s receipt of a written demand for
payment from Payee or immediately upon the occurrence of an Event of Default, as
defined herein (the “Maturity Date”).  The obligations of the Borrower to make
payments provided for in this Agreement are absolute and unconditional and not
subject to any defense, set-off, counterclaim, rescission, recoupment or
adjustment whatsoever. Upon payment in full of all principal and interest
payable hereunder, this Agreement shall be surrendered to the Borrower for
cancellation.



--------------------------------------------------------------------------------

1           This advance is memorialized in Amended Consolidated Loan Agreement,
dated February 12, 2010.

 
 

--------------------------------------------------------------------------------

 


2.           Interest.   The Loan shall bear interest on the outstanding
principal amount from the date of each Principal Advance until such amounts are
repaid to Lender in full, at the rate of 10% per annum.  In the event any
payment due hereunder shall not be paid on the Maturity Date, then the
outstanding principal amount shall bear interest at the lesser of 15% per annum
or the highest lawful rate permitted under applicable law, from the date when
such payment was due until paid.   Additionally, Borrower’s failure to tender a
payment, or any part thereof, in accordance with this Agreement above shall
constitute an Event of Default.  If an Event of Default shall occur due to the
Borrower’s failure to make a payment on the required date, Payee shall have no
obligation to serve a notice of default.  In the event the Borrower fails to
remedy the default within five (5) business days after the Event of Default (the
“Default Date”), then all outstanding principal and accrued interest shall
automatically accelerate and become immediately due and owing (the “Accelerated
Debt”).   The Accelerated Debt shall accrue interest at the rate of 15% per
annum from the Default Date until the Accelerated Debt is paid in full. Payee
shall have no obligation to provide notice to Borrower concerning the Default
Date, the acceleration of the debt or the interest rate on the Accelerated Debt.


This paragraph shall not be deemed to extend or otherwise modify or amend the
date when such payments are due hereunder.  The obligations of the Borrower
under this Agreement are subject to the limitation that payments of interest
shall not be required to the extent that the charging of or the receipt of any
such payment by the holder of this Agreement would be contrary to the provisions
of law applicable to the holder of this Agreement limiting the maximum rate of
interest which may be charged or collected by the holder of this Agreement. In
no event shall any interest to be paid hereunder exceed the maximum rate
permitted by law.  In any such event, this Agreement shall automatically be
deemed amended to permit interest charges at an amount equal to, but no greater
than, the maximum rate permitted by law.


3.           Representations and Warranties.  The Borrower represents and
warrants as follows:
 
(a)           The Borrower has all requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly executed and delivered by the Borrower and constitutes a
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (b) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.


(b)           This Agreement is the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms and the terms of the Security
Agreement, except as limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally.

 
 

--------------------------------------------------------------------------------

 


4.           Events of Default.


The principal amount and all accrued interest on this Loan is due and payable
upon the Maturity Date, as defined above.  Additionally, the principal amount
and all accrued interest on this Loan shall automatically become immediately due
and payable upon the occurrence of any of the following events, each of which
shall be deemed an “Event of Default”:


(a)           When there is any misstatement or false statement in connection
with, noncompliance with or nonperformance of any of the Borrower’s obligations,
representation, warranties or covenants under or emanating from this Agreement;


(b)           If the Borrower shall make an assignment for the benefit of
creditors or shall admit in writing his inability to pay his debts as they
become due or if the Borrower shall file a voluntary petition in bankruptcy, or
shall be adjudicated a bankrupt or insolvent, or shall file any petition or
answer seeking any reorganization arrangement, composition, readjustment,
liquidation, dissolution, or similar relief under the present or any future
federal bankruptcy code or other applicable federal, state or similar statute,
law or regulation, or shall seek or consent to or acquiesce in the appointment
of any trustee, receiver or liquidator of the Borrower or of all or any
substantial part of its properties.


5.           Notices.  Any notice, other communication or payment required or
permitted hereunder shall be in writing and shall be delivered personally or
sent by FedEx mail or similar overnight delivery, postage prepaid to the parties
at the addresses set forth above.  Each of the above addressees may change its
address for purposes of this paragraph by giving to the other addressee notice
of such new address in conformance with this paragraph.


6.           Waivers.  The Borrower hereby waives presentment, demand for
performance, notice of non-performance, protest, notice of protest and notice of
dishonor.  No delay on the part of Lender in exercising any right hereunder
shall operate as a waiver of such right or any other right.  This Agreement is
being delivered in and shall be construed in accordance with the laws of the
State of Florida, without regard to the conflicts of laws provisions thereof.


7.           Attorneys’ Fees.  If the indebtedness represented by this Agreement
or any part thereof is collected in bankruptcy, receivership or other judicial
proceedings or if this Loan is placed in the hands of attorneys for collection
after default, the Borrower agrees to pay, in addition to the principal payable
hereunder, attorneys' fees and collection costs in the amount of ten percent
(10%) of the then outstanding principal indebtedness.


8.           No Changes.  This Agreement may not be changed or terminated
orally, but only by an agreement in writing signed by the party against whom
enforcement of any change, modification, termination, waiver, or discharge is
sought.


Signatures appear on the next page.

 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
BORROWER
               
Leonard Hagan, Director
   
4net Software, Inc.
         
LENDER
               
Steven N. Bronson
 


 
 

--------------------------------------------------------------------------------

 
 